Citation Nr: 1511663	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  11-26 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a pulmonary condition, to include bronchitis, emphysema, chronic obstructive pulmonary disease (COPD), and asbestosis, to include as due to asbestos exposure.

3. Entitlement to service connection for tuberculosis.

4. Entitlement to service connection for a bilateral knee condition.

5. Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from March 1963 to March 1967 in the U.S. Navy. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for a breathing condition (claimed as shortness of breath), a pulmonary condition (claimed as asbestosis), emphysema, and high blood pressure.  

In January 2015, the Veteran testified via videoconference at a hearing before the undersigned Veterans Law Judge.  At the hearing, the Veteran indicated that he wished to withdraw the issues of entitlement to service connection for tuberculosis, for a bilateral knee condition, and for erectile dysfunction.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. With consideration of the doctrine of reasonable doubt, there is competent and probative medical evidence of record suggesting that the Veteran's COPD/emphysema is related to asbestos exposure during active service.
2. 
On the record at the January 2015 hearing the Veteran withdrew his appeals of the claims of entitlement to service connection for tuberculosis, a bilateral knee disability, and erectile dysfunction.

CONCLUSIONS OF LAW

1. COPD/emphysema was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2. The appeals of the issues of entitlement to service connection for tuberculosis, a bilateral knee disability, and erectile dysfunction have been withdrawn, and these appeals are dismissed. 38 U.S.C. §§ 7105(b), (d) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  As the Veteran's claims are being granted herein, there would be no useful purpose in discussing whether VA satisfied the duties to notify and to assist the Veteran in his claims. 

II. Withdrawal of Appeals

On the record at his January 2015 hearing, and after certification of the issues to the Board, the Veteran stated his desire to withdraw his appeals of the claims of entitlement to service connection for tuberculosis, a bilateral knee disability, and erectile dysfunction.  The Board finds that this withdrawal is valid, and these issues are no longer on appeal.  38 C.F.R. 20.204(2014).  Given the withdrawal of these issues, the Board no longer has jurisdiction to review them, and the appeals as to these issues are dismissed.

III. Factual Background

Service personnel records show that the Veteran's military occupational specialty (MOS) was as a Boatswain's Mate and that he served aboard the USS Yamacraw and the USS Parle.  

On a VA examination in August 2011, the Veteran reported an onset of shortness of breath, wheezing, and difficulty breathing shortly after leaving service.  He reported he was using over-the-counter treatments until he was seen by a physician in approximately 1990 and diagnosed with COPD.  The diagnoses included COPD/emphysema and it was noted that he had associated asbestosis.  The examiner opined that the Veteran's COPD/emphysema was less likely as not caused by or a result of his time in service.  For rationale, the examiner noted that the Veteran had a long history of tobacco use and smoking, which strongly correlated to developing COPD.  The examiner indicated that asbestos exposure in service was documented as minimal "per VA memorandum" and that therefore the Veteran's COPD/emphysema was most likely associated with tobacco use.

A private chest x-ray taken in January 2015 showed pleural scarring.

In a letter dated in February 2015, Dr. Praash Reddy reported having the Veteran under his care for COPD and emphysema.  Dr. Reddy noted that the Veteran had a history of asbestos exposure during his service in the Navy.  Dr. Reddy opined that there was a 50 percent chance that the Veteran's current pulmonary disease could be related to his service in the Navy.

In a letter dated in February 2015, Dr. Ronald Trout indicated that the Veteran was being treated for COPD and that he had mild biapical scarring, shown in a chest x-ray dated in January 2015.  Dr. Trout opined that the "probable cause 50/50" from contact with air borne asbestos while the Veteran was aboard old Navy ships and the Brooklyn Naval Ship Yard.  

In January 2015, the Veteran testified that when he was aboard his first ship, he got congested and shortness of breath and went to sick bay and was given cough medicine and oxygen.  He claimed that on his first ship in service he was a seaman in the deck force and was involved in deck maintenance, including painting, chipping paint, grinding, and anything that had to do with the ship maintenance.  He testified that on his second ship he was a boatswain's mate and in one of the gun mounts.  He claimed that both ships were built in 1944 or 1945 and were known for having a lot of asbestos.  He also testified that while on the USS Yamacraw, their home port was the Brooklyn Navy Yard, which was known for asbestos particles.  He claimed they worked with floor tile that had asbestos, that their fire equipment had asbestos, and that he slept on a top bunk, which was probably 6 or 8 inches from the ceiling and the piping that was covered with asbestos.

IV. Analysis

The Veteran essentially contends that he was exposed to asbestos during his active naval service and as a result of this exposure he developed COPD/emphysema.  

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, residuals of a head injury in service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).  

VA has issued a circular on asbestos-related diseases. DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in the VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The guidelines provide that the latency period varies from 10 to 45 years or more between first exposure and development of the disease.  Also of significance is that an asbestos-related disease can develop from brief exposure to asbestos or from being a bystander.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1, part VI, para. 7.21(a)(1). 

The current medical records show that the Veteran has a current disability of COPD/emphysema and evidence of pleural scarring.  Based on his service records and his credible statements, the Board finds that the Veteran was likely exposed to asbestos during his Naval service as a seaman and a boatswain mate, working onboard two different ships.  

A VA examiner in 2011 considered the Veteran's history and opined that his COPD/emphysema was unrelated to service, but was most likely associated with his tobacco use.  However, a private chest x-ray dated in January 2015 showed pleural scarring.  Further, in February 2015, two private physicians opined that the Veteran's COPD and mild biapical scarring was related to asbestos exposure in service.  Thus, the record reflects competent medical evidence of a relationship between a current pulmonary disability and asbestos exposure in service.  While the opinions from Dr. Reddy and Dr. Trout are brief, both opinions were rendered after examining the Veteran and reviewing the history in this case.  Moreover, Dr. Trout has been treating the Veteran for at last 25 years.  Thus, the Board finds the opinions of Dr. Reddy and Dr. Trout to be probative and persuasive as to the probable etiology for the Veteran's COPD. 

When all of the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  After reviewing the record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's COPD/emphysema may be related to asbestos exposure in service.  In that regard, as set forth above, there are medical opinions both for and against the Veteran's claim.  Under such circumstances, the veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.  Accordingly, giving the Veteran the benefit of the doubt, the Board finds that he was exposed to asbestos in service and that as a result he COPD/emphysema.  Thus, entitlement to service connection for COPD/emphysema is warranted.  Id. 


ORDER

Service connection for COPD/emphysema is granted.

The appeal of entitlement to service connection for tuberculosis is dismissed.

The appeal of entitlement to service connection for a bilateral knee disability is dismissed.

The appeal of entitlement to service connection for erectile dysfunction is dismissed.


	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran contends his hypertension is related to service.  He testified that at his service separation examination in March 1967, he was told he had heart issues, including high blood pressure, a murmur, and rapid heart rate, and that he needed to see a cardiologist after discharge.  He testified he did not see a cardiologist when he got out of service because he was just turning 22 and did not have health insurance.  He testified he was first treated for high blood pressure 25 years ago (in approximately 1980) by Dr. Trout, who put him on blood pressure medicine.  

At the hearing, the Veteran testified that he was in the Brecksville VA Hospital for alcohol abuse in 1972, that he had tried to obtain those records but that hospital had closed in 2011 and their files were turned over to the Louis Stokes VA Center in Cleveland, Ohio, and either got misplaced or deleted.  The record reflects that in March 2009, the Veteran requested that VA obtain all of his records from the Brecksville, Ohio VA Medical Center because he was hospitalized at that facility in 1972.  It does not appear that VA has attempted to obtain such records.  Records generated by VA facilities that may impact a claim are considered constructively in the possession of VA adjudicators, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As any such VA records could be relevant to the Veteran's claim, on remand, an attempt to obtain such records should be made.  38 U.S.C.A. § 5103A(b),(c).

Service treatment records show that on separation examination in March 1967, the Veteran's blood pressure was recorded as 126/78.  There was no report or finding of high blood pressure or hypertension at that time.  Thereafter, treatment records from Dr. Trout show that the Veteran was treated for hypertension in the 1990s.

In light of the Veteran's contentions and the record on appeal, an appropriate VA examination and opinion should be provided to determine the probable etiology of the Veteran's hypertension.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain VA treatment records for the Veteran, dated in 1972, 1976, and 1979, from the Brecksville, Ohio VA facility and/or the repository facility for archived records from this facility.  Negative replies should be requested.

2. Schedule the Veteran for an appropriate VA examination in order to obtain an etiological opinion regarding his hypertension.  The Veteran's claims folder (which has been entirely converted to the electronic system in the Veterans Benefits Management System (VBMS)) must be made available to and reviewed by the examiner, and that fact must be noted within the context of the opinion.  

The examiner should be asked to provide an opinion as to the onset of the Veteran's hypertension, and whether it is at least as likely as not (50 percent probability or greater) that the his hypertension is related to his active service.  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, the examiner should so specify, along with an explanation as to why that is so.

3. After completion of the above, readjudicate the remaining issue on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate SSOC, provided an opportunity to respond, and the case should thereafter be returned to the Board for further consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


